139 F.3d 909
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.United States of America, Plaintiff-Appellee,v.Julio Angel GUERRERO, Defendant-Appellant.
No. 96-10302.D.C. No. CR-95-00395-RCB.
United States Court of Appeals, Ninth Circuit.
Submitted Feb. 9, 1998**.Decided Feb. 19, 1998.

Appeal from the United States District Court for the District of Arizona Robert C. Broomfield, Chief Judge, Presiding.
Before PREGERSON, CANBY, and LEAVY, Circuit Judges.


1
MEMORANDUM*


2
Julio Angel Guerrero appeals his jury conviction and 151-month sentence for possession of cocaine with intent to distribute in violation of 21 U.S.C. § 841(a)(1), and importation of cocaine in violation of 21 U.S.C. §§ 952(a), 960(a)(1) and 960(b)(1)(B).  Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Guerrero's counsel filed a brief stating that she finds no meritorious issues for review and a motion to withdraw as counsel of record.  We have jurisdiction pursuant to 29 U.S.C. § 1291.  We grant counsel's request to withdraw and affirm the district court's judgment.


3
The only potential issue counsel identified is whether Guerrero received ineffective assistance of counsel because his trial counsel failed to negotiate a favorable plea agreement and his trial counsel failed to object to inadmissible hearsay and opinion.  The claims of ineffective assistance of counsel raised by Guerrero's attorney and any other potential ineffective assistance claims are more appropriately raised in a motion pursuant to 28 U.S.C. § 2255 because the record is not sufficiently developed to allow resolution of such claims.  See United States v. Daly, 974 F.2d 1215, 1218 (9th Cir.1992) (per curiam).  Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), reveals no issues for review on direct appeal.


4
Accordingly, the motion of counsel to withdraw is GRANTED and the district court's judgment is AFFIRMED.  Guerrero's motion for an extension of time to file a supplemental pro se brief and his request for appointment of counsel are DENIED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3